We are of the opinion that the verdict of the jury in favor of the defendant renders unnecessary any consideration of the question of different elements of damage. Conceding, without deciding, error in this regard, it was error without injury, as the jury have said by the verdict defendant was guilty of no wrong whatever. Without regard to any other matter, we think the judgment is due to be affirmed for the reasons above stated. Molloy v. Mitchell, 223 Ala. 666, 137 So. 896. See also authorities cited in 39 Amer.Juris., pp. 717, 718, §§ 74 and 75.